DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
Applicant’s response and amendment filed on July 08, 2022 have been noted. Claim 1 was canceled and claim 3 was amended by the amendment. Claims 2-4 are pending. Claims 3 and 4  with species are considered. Claim 2 is withdrawn from consideration. 
Applicants are suggested to amend claims to reflect the examination on the merits in response to this office action. 
Claim Objection (Withdrawn)
The objection of Claims 1-4  has been removed necessitated by Applicant’s amendment. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(Withdrawn) The rejection of Claim 1 under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent No. 8,575,067B2 to Yoshii et al. has been moot in view of a new ground of rejection necessitated by Applicants’ amendment. 
The rejection of Claim 1 under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent No. 5,587,353A or US Patent No. 5,462,912 A to Hioki et al. is overcome. 
(New Ground of Rejection):
Claims 3-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al. (CN 102580082(A))  
CN 102580082(A) teaches  an inactivated vaccine is contains antigen liq. 33-55vol%, and oil adjuvant. The oil adjuvant for the inactivated vaccine is composed of polyoxyethylene hydrogenated castor oil RH40 0.5-12vol%, Span-80 1-21vol%, Tween-80 1-12vol%, and EQLANE 130 oil 55-97.5vol%. The inactivated vaccine is manufd. by mixing uniformly polyoxyethylene hydrogenated castor oil RH40, Tween-80 and EQLANE 130 oil, treating at 60-100°C, cooling to <50°C, adding Span-80 under stirring, sterilizing at 110°C for 30 min, cooling to obtain oil adjuvant, mixing uniformly with antigen liq., emulsifying, and storing at 2-8°C. The inactivated vaccine can be used in poultry, with less dosage of oil adjuvant and improved immune effect. (See Abstract and entire document). The vaccine composition is an influenzas vaccine composition formulated with  polyoxyethylene hydrogenated castor oil RH40, which is polyoxyethylene (40), and the antigen is an influenza virus antigen.  (See result section).  Therefore, the cited reference anticipate claims 3 and 4. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648